ELLINGTON MANAGEMENT GROUP CODE OF ETHICS Version: September 10, 2014 Page 324 # 1402590 v. 1 TABLE OF CONTENTS 1. INTRODUCTION 1.1. Adoption of the Code 1.2. References 1.3. Version History 2. COMPLIANCE WITH THE LAW 2.1. Fiduciary Duty and Conflicts of Interest 2.2. Compliance with Federal Securities Laws 2.2.1. Fraud and Manipulative Practices 2.2.1.1. Fraud under the Advisers Act 2.2.1.2. Misrepresentation and general securities fraud 2.2.1.3. Insider Trading 2.2.1.4. Manipulative Practices 2.2.2. Fraud and Manipulative Practices under the Investment Company Act 2.3. Compliance with Disclosure to Investors 2.4. Compliance with Contractual Terms 2.5. References 2.6. Version History 3. ADHERENCE TO ELLINGTON POLICIES AND PROCEDURES 3.1. Version History 4. INDIRECT MISCONDUCT 4.1. Indirect violations of Ellington Policy 4.2. References 4.3. Version History 5. REPORTING MISCONDUCT 5.1. Anonymous Reporting 5.1.1. Information Related to Ellington Financial 5.1.2. Information Related to Ellington Residential Mortgage REIT 5.2. Reporting Misconduct by Third Parties 5.3. Obligation to Provide all Relevant Information 5.4. Reporting Involvement in Litigation, Regulatory Inquiries, or Disciplinary Proceedings 5.5. No Limitation on Right to Report to Regulators 5.6. Version History 6. THE OMBUDSMAN 6.1. Current Ombudsman 6.2. Contacting the Ombudsman 6.2.1. Directly 6.2.2. Anonymously 6.3. Handling of Information Received by the Ombudsman 6.4. Information related to Ellington Financial LLC and Ellington Residential Mortgage REIT 6.5. Consultation with Ombudsman 6.6. References 6.7. Version History 7. ROLE OF THE SUPERVISOR 7.1. References 7.2. Version History 8. ROLE OF THE COMPLIANCE COMMITTEE Page 324 # 1402590 v. 1 8.1. Composition of the Committee 8.2. Version History 9. ROLE OF THE CHIEF COMPLIANCE OFFICER AND
